       Case 2:16-md-02724-CMR Document 1502 Filed 09/08/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: GENERIC PHARMACEUTICALS                        MDL No. 2724
 PRICING ANTITRUST LITIGATION                          Case No. 2:16-md-02724-CMR

                                                       Hon. Cynthia M. Rufe
 THIS DOCUMENT RELATES TO:

 United HealthCare Services, Inc. v. Actavis
 Holdco U.S., Inc., et al., 2:19-cv-00629-CMR,

 United HealthCare Services, Inc. v. Actavis
 Holdco U.S., Inc. et al, 2:19-cv-00121-CMR

                       NOTICE OF WITHDRAWAL OF APPEARANCE

       The firm Boies Schiller Flexner LLP serves as counsel for United HealthCare Services,

Inc. (“United”) in the above-captioned actions. Please take notice that Kyle Smith, who had

appeared as counsel for United while employed at Boies Schiller Flexner LLP, is no longer

employed at Boies Schiller Flexner LLP and respectfully withdraws his appearance. Boies

Schiller Flexner LLP will continue to serve as counsel for United.

       Mr. Smith’s current law firm, Paul, Weiss, Rifkind, Wharton & Garrison LLP, does not

represent United in these actions.

       Mr. Smith also respectfully requests that his name and contact information be removed

from the Notice Only list in these actions.



Dated: Sept. 8, 2020                                By:     _/s/_Kyle Smith
       Case 2:16-md-02724-CMR Document 1502 Filed 09/08/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 8, 2020, I caused the foregoing Notice of Withdrawal

of Appearance to be filed with the Clerk of Court via CM/ECF. Notice of this filing will be sent

to counsel of record by operation of the Court’s electronic filing system.


                                              /s/ Kyle Smith
